

117 S1856 IS: Rights for the Transportation Security Administration Workforce Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1856IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Schatz (for himself, Mr. Peters, Mr. Blumenthal, Mr. Booker, Mrs. Gillibrand, Mr. Sanders, Mr. Warner, Ms. Hassan, Mr. Van Hollen, Mr. Padilla, Mr. Cardin, Mr. Markey, Ms. Warren, Mr. Kaine, Mr. Menendez, Mr. Casey, Ms. Cortez Masto, Ms. Klobuchar, Mr. Bennet, Ms. Duckworth, Ms. Hirono, Mr. Brown, Ms. Rosen, Mr. Durbin, Ms. Baldwin, Mr. Luján, Mr. Wyden, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo enhance the security operations of the Transportation Security Administration and stability of the transportation security workforce by applying the personnel system under title 5, United States Code, to employees of the Transportation Security Administration, and for other purposes.1.Short titleThis Act may be cited as the Rights for the Transportation Security Administration Workforce Act of 2021 or the Rights for the TSA Workforce Act of 2021. 2.DefinitionsIn this Act—(1)the term 2019 Determination means the publication entitled Determination on Transportation Security Officers and Collective Bargaining, issued on July 13, 2019, by Administrator David P. Pekoske; (2)the term adjusted basic pay means—(A)the rate of pay fixed by law or administrative action for a position occupied by a covered employee, before any deductions; and(B)any regular, fixed supplemental payment for non-overtime hours of work creditable as basic pay for retirement purposes, including any applicable locality payment and any special rate supplement;(3)the term Administrator means the Administrator of the Transportation Security Administration;(4)the term conversion date means the date on which paragraphs (1) through (4) of section 3(c) take effect; (5)the term covered employee means an employee who occupies a covered position;(6)the term covered position means a position within the Transportation Security Administration;(7)the term employee has the meaning given the term in section 2105 of title 5, United States Code, which shall be determined without regard to any provision of law cited in paragraph (9);(8)the term Secretary means the Secretary of Homeland Security; and(9)the term TSA personnel management system means any personnel management system established or modified under—(A)section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); or(B)section 114(n) of title 49, United States Code.3.Conversion of TSA personnel(a)Restrictions on certain personnel authoritiesNotwithstanding any other provision of law, effective as of the date of enactment of this Act—(1)any TSA personnel management system in use for covered employees and covered positions on the day before that date of enactment, and any Transportation Security Administration personnel management policy, letters, guideline, or directive in effect on that day, may not be modified;(2)no Transportation Security Administration personnel management policy, letter, guideline, or directive that was not established before that date issued under section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) or section 114(n) of title 49, United States Code, may be established; and(3)any authority to establish or adjust a human resources management system under chapter 97 of title 5, United States Code, shall terminate with respect to covered employees and covered positions.(b)Personnel authorities during transition periodAny TSA personnel management system in use for covered employees and covered positions on the day before the date of enactment of this Act and any Transportation Security Administration personnel management policy, letter, guideline, or directive in effect on the day before the date of enactment of this Act shall remain in effect until the effective date under subsection (c).(c)Transition to general personnel management system applicable to civil service employeesEffective as of a date determined by the Secretary, but in no event later than 180 days after the date of enactment of this Act—(1)each provision of law cited in section 2(9) is repealed;(2)any Transportation Security Administration personnel management policy, letter, guideline, or directive, including the 2019 Determination, shall cease to be effective;(3)any human resources management system established or adjusted under chapter 97 of title 5, United States Code, with respect to covered employees or covered positions shall cease to be effective; and(4)covered employees and covered positions shall be subject to the provisions of title 5, United States Code.(d)Safeguards on grievancesIn carrying out this Act, the Secretary shall take such actions as are necessary to provide an opportunity to each covered employee with a grievance or disciplinary action (including an adverse action) pending within the Transportation Security Administration on the date of enactment of this Act, or at any time during the transition period described in subsection (c), to have that grievance removed to proceedings pursuant to title 5, United States Code, or continued within the Administration.4.Transition rules(a)Nonreduction in pay and compensation(1)In generalSubject to paragraph (2), under pay conversion rules as the Secretary may prescribe to carry out this Act, a covered employee converted from a TSA personnel management system to the provisions of title 5, United States Code, under section 3(c)(4) shall not be subject to any reduction in the rate of adjusted basic pay payable, or total compensation provided, to that covered employee.(2)Federal Air Marshal ServiceAn employee of the Federal Air Marshal Service converted from a TSA personnel management system to the provisions of title 5, United States Code, under section 3(c)(4) shall be converted such that the rate of adjusted basic pay payable to the employee is not less than that rate for a position at GS–13 of the General Schedule.(b)Preservation of other rightsWith respect to each covered employee, as of the conversion date, the Secretary shall take any actions necessary to ensure that—(1)any annual leave, sick leave, or other paid leave accrued, accumulated, or otherwise available to the covered employee, as of the day before the conversion date, shall remain available to the covered employee until used; and(2)the Government share of any premiums or other periodic charges under chapter 89 of title 5, United States Code, governing group health insurance shall be paid in an amount that is not less than the amount paid for those premiums and other periodic charges, as of the day before the conversion date.(c)GAO study on TSA pay ratesNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the differences in rates of pay, classified by pay system, between Transportation Security Administration employees—(1)with duty stations in the contiguous 48 States; and(2)with duty stations outside of the States described in paragraph (1), including those employees located in any territory or possession of the United States.(d)Rule of constructionDuring the transition period described in section 3(c), and after the conversion date, the Secretary shall ensure that the Transportation Security Administration continues to prevent the appointment of individuals who have been convicted of a sex crime, an offense involving a minor, a crime of violence, or terrorism. 5.Consultation requirement(a)Exclusive representative(1)In generalThe labor organization certified by the Federal Labor Relations Authority on June 29, 2011, or a successor labor organization, shall be— (A)treated as the exclusive representative of full- and part-time non-supervisory personnel of the Transportation Security Administration carrying out screening functions under section 44901 of title 49, United States Code; and (B)the exclusive representative for the personnel described in subparagraph (A) under chapter 71 of title 5, United States Code, with full rights under that chapter. (2)ApplicationAny collective bargaining agreement covering the personnel described in paragraph (1)(A) that is in effect on the date of enactment of this Act shall remain in effect, consistent with subsection (d).(b)Consultation rights(1)In generalNot later than 7 days after the date of enactment of this Act, the Secretary shall consult with the exclusive representative for the personnel described in subsection (a)(1)(A) under chapter 71 of title 5, United States Code, as well as appropriate labor associations that represent a substantial percentage of employees, on the formulation of plans and deadlines to carry out the conversion of covered employees and covered positions under this Act. (2)PlansBefore the conversion date, the Secretary shall provide (in writing) to the exclusive representative and labor associations described in paragraph (1) the plans for how the Secretary intends to carry out the conversion of covered employees and covered positions under this Act, including with respect to such matters as—(A)the anticipated conversion date; and(B)measures to ensure compliance with sections 3 and 4.(c)Required agency responseIf any views or recommendations are presented under subsection (b) by the exclusive representative, or the labor associations described in that subsection, the Secretary shall— (1)consider the views or recommendations before taking final action on any matter with respect to which the views or recommendations are presented; and (2)provide the exclusive representative and those labor associations a written statement of the reasons for the final actions to be taken.(d)Sunset provisionThe provisions of this section shall cease to be effective as of the conversion date.6.No right to strike Nothing in this Act may be considered—(1)to repeal or otherwise affect—(A)section 1918 of title 18, United States Code (relating to disloyalty and asserting the right to strike against the Government); or(B)section 7311 of title 5, United States Code (relating to loyalty and striking); or(2)to otherwise authorize any activity that is not permitted under either provision of law cited in paragraph (1).7.Rule of construction with respect to certain crimes relating to terrorismNothing in this Act may be construed to contradict chapter 113B of title 18, United States Code, including with respect to—(1)section 2332b (relating to acts of terrorism transcending national boundaries);(2)section 2339 (relating to harboring or concealing terrorists); and(3)section 2339A (relating to providing material support to terrorists).8.Report by GAO regarding TSA recruitment(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the efforts of the Administrator regarding recruitment, including recruitment efforts relating to— (1)veterans and the dependents of veterans; and (2)members of the Armed Forces and the dependents of those members. (b)ContentsThe report required under subsection (a) shall include recommendations regarding how the Administrator may improve the recruitment efforts described in that subsection.9.Sense of CongressIt is the sense of Congress that— (1)the personnel system of the Transportation Security Administration provides insufficient benefits and workplace protections to the workforce that secures the transportation systems of the United States; and (2)the workforce of the Transportation Security Administration should be provided protections and benefits under title 5, United States Code.10.Federal Air Marshal ServiceThe Administrator shall—(1)implement in-person or remote (by means of telecommunications) mental health programs at each field office of the Federal Air Marshal Service that offer, at a minimum, confidential and direct psychiatric counseling; and(2)consult with appropriate labor associations that represent a substantial percentage of Federal Air Marshal Service employees regarding, with respect to those employees—(A)mental health;(B)suicide rates;(C)morale and recruitment;(D)equipment and training; and(E)any other personnel issues the Administrator determines appropriate.11.Veterans hiring(a)DefinitionsIn this section, the terms disabled veteran, preference eligible, and veteran have the meanings given the terms in section 2108 of title 5, United States Code.(b)PrioritizationThe Secretary shall prioritize the appointment of veterans, including disabled veterans, and other preference eligibles, including widows and widowers of veterans, to covered positions.12.Prevention and protection against certain illnessThe Administrator, in coordination with the Director of the Centers for Disease Control and Prevention and the Director of the National Institute of Allergy and Infectious Diseases, shall ensure that covered employees are provided proper guidance regarding prevention and protections against coronavirus, including appropriate resources.